Citation Nr: 1608616	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  11-11 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of smoke inhalation.

2.  Entitlement to service connection for a headache disorder secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 50 percent for a mood disorder not otherwise specified and PTSD from November 20, 2006, through April 19, 2008, and from June 1, 2008, through May 24, 2012.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 1971 and from April 1974 to November 1974.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  An October 2008 rating decision, in part, denied the Veteran's claims of entitlement to service connection for residuals of smoke inhalation and headaches.  An April 2011 rating decision granted service connection for a psychiatric disability and assigned an initial 30 percent rating.  An August 2012 rating decision increased and staged the rating of this disability, which the Veteran now appeals.

In May 2014, the Board, among other issues, denied the Veteran's claims of entitlement to service connection for residuals of smoke inhalation and a headache disorder.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, pursuant to a Memorandum Decision, the Court vacated the Board's May 2014 denial of the claims of entitlement to service connection for residuals of smoke inhalation and a headache disorder and remanded the issues to the Board for additional consideration.  

In the May 2014 decision, the Board remanded the issue of entitlement to a greater rating for a psychiatric disability for a VA examination and a readjudication of the claim.  It would appear that the examination was conducted, but the readjudication does not appear to have yet been completed.  As such, this issue will be addressed in the remand to ensure that the Board's remand instructions are fully complied with.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim of entitlement to service connection for residuals of smoke inhalation, the Court's July 2015 Memorandum Decision indicated that the Board's May 2014 denial did not adequately explain why VA was not required to provide the Veteran with an examination addressing his claimed smoke inhalation disability.

The evidence of record, for example a February 2013 treatment record, indicates that the Veteran has chronic obstructive pulmonary disease or emphysema.  

An April 1974 Enlisted Classification Record indicated that the Veteran held a variety of jobs in service, including helicopter assault firefighter.  The Veteran has otherwise consistently reported that in approximately March 1970, he was assigned to the 1st Battalion of the 81st Artillery in New Ulm, Germany.  The Veteran has stated that he served as a firefighter, and he was exposed to smoke when he responded to a helicopter crash.  Additionally, the Veteran stated that a group of arsonists set five trucks from the motor pool on fire and that he was exposed to smoke from exploding tires and fuel fighting such fire.  

The Veteran believes that his pulmonary disability is related to his in-service experience as a firefighter.   The Veteran has not been afforded with an examination addressing the relationship, if any, between his claimed residuals of smoke inhalation and his active duty service, and such an examination should be provided on remand.

With respect to the Veteran's claim of entitlement to service connection for a headache disorder, the Court's July 2015 Memorandum Decision found that the Board did not adequately address evidence linking the Veteran's headache disorder to his service-connected PTSD.  For example, the Board's May 2014 decision noted that the Veteran's headache disorder had been attributed to multiple etiological factors, including his PTSD.  The Veteran has not been afforded with an examination addressing the relationship, if any, between his headache disorder and his PTSD, and such an examination should be provided on remand.

With respect to the Veteran's claim of entitlement to a rating in excess of 50 percent for a psychiatric disability from November 20, 2006, through April 19, 2008, and from June 1, 2008, through May 24, 2012, the Board, in May 2014, remanded this issue in order to obtain an additional medical opinion and to then readjudicate the Veteran's claim.  It appears that such an opinion was provided in April 2015, but the Veteran's claim has not yet been readjudicated.  For clarity, the Board reiterates its May 2014 directive below in order to ensure that proper development has occurred and to issue a supplemental statement of the case as to this issue if the benefit sought remains denied.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed residuals of smoke inhalation.  The examiner should first determine whether the Veteran has any residual disability from smoke inhalation.  If so, the examiner should opine as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the residual disability from smoke inhalation either began during or was otherwise caused by his military service, to include his exposure to smoke in service while serving as a firefighter.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his headache disorder.  After an examination of the Veteran, review of the Veteran's claims file, and describing the nature of the Veteran's claimed headache disorder, the examiner should:

a)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's headache disorder was caused by the Veteran's service connected PTSD.

b)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's headache disorder was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by the Veteran's PTSD.  If aggravation is found, the extent thereof must be set forth.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims of entitlement to service connection for headaches, service connection for residuals of smoke inhalation, and an increased rating for a psychiatric disability.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




